Citation Nr: 1542931	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  14-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for costochondritis (claimed as a chronic disability manifested by atrial fibrillation with associated chest pain).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a gynecological disorder to include dysmenorrhea (claimed as endometriosis), uterine fibroids, adenomyosis, and ovarian cyst. 

REPRESENTATION

Appellant represented by:	Mark K. Hoefer, Attorney at Law



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  In her March 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Board limited the issues on appeal to the above four claims.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her March 2014 VA Form 9, the Veteran requested a video hearing in connection with her appeal.  Therefore, the Board finds that a remand to provide the Veteran with a hearing is required.  See 38 C.F.R. § 20.700 (2015).

To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for a Board videoconference hearing in accordance with her request.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

